Per Curiam:

At the time the information was amended the county attorney had the right to amend it in form or substance as he desired.
*863The defendant having been lawfully arrested, and having given bond to abide the orders of the court and not to depart without leave, continued to be rightfully in custody. New process was not necessary to hold him.
The amendments having been interlined upon a filed document, it did not need to be refiled.
The evidence complained of was properly admitted. The verdict is sustained by sufficient evidence, and the judgment of the district court is affirmed.